Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Love et al (US20180165736) in view of Martin et al (WO0125824) further in view of Rahim (US20190177895).

Regarding Claim 1. Love teaches A method (Love, abstract, the invention describes method of using laser to finish apparel products. The method allows an operating model that reduces finishing cost, lowers carrying costs, increases productivity, shortens time to market, be more reactive to trends, reduce product constraints, reduces lost sales and dilution, and more. Improved aspects include design, development, planning, merchandising, selling, making, and delivering. The model uses fabric templates, each of which can be used to produce a multitude of laser finishes. Operational efficiency is improved.) comprising:

Love fails to explicitly teach, however, Martin teaches preview image of a garment design (Martin, abstract, the invention describes method of using laser to enable new formation of new designs on textile material.
Pg 30, line 3-18, a local abrasion effect can be produced using the user interface screen shown in Figure 3. Figure 3 shows a graphical user interface which permits
formation of a pattern, or a portion of a pattern which will form the basic design to be scribed on a garment.).
	Love and Martin are analogous art, because they both teach method of using laser to create finishing pattern on garment and displaying the design on a computer screen. Martin further teaches previewing the garment design. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of using laser finishing pattern for garment (taught in Love), to further provide GUI for user to preview the pattern design on computer screen (Martin), so as to allow user to fully design the pattern before implementation which consumes a lot more resources.

The combination of Love and Martin further teaches providing a garment design tool that shows on a computer screen of a three dimensional preview image of a garment design as customized by a user with a finishing pattern (Love, [0042] A manufacturer creates a design 215 (design I) of its product. The design can be for a particular type of clothing or garment (e.g., men's or women's jean, or jacket), sizing of the garment (e.g., small, medium, or large, or waist
size and inseam length), or other design feature. The design can be specified by a pattern or cut used to form pieces of the pattern. A fabric is selected and patterned and cut 218 based on the design. The pattern pieces are assembled together 221 into the garment, typically by sewing, but can be joined together using other techniques (e.g., rivets, buttons, zipper, hoop and loop, adhesives, or other techniques and structures to join fabrics and materials together.
[0043] Some garments can be complete after assembly and ready for sale. However, other garments are unfinished 222 and have additional finishing 224 (which can include laser finishing). The finishing may include tinting, washing, softening, and fixing. For distressed denim products, the finishing can include using a laser to produce a wear pattern according to a design 227 (design II).
[0062] Client systems 713, 716, and 719 enable users to access and query information stored by server system 722. In a specific embodiment, the client systems can run as a standalone application such as a desktop application or mobile smartphone or tablet application. In another embodiment, a "web browser" application executing on a client system enables users to select, access, retrieve, or query information stored by server system 722. 
[0064] FIG. 8 shows an exemplary client or server system of the present invention. In an embodiment, a user interfaces with the system through a computer workstation system, such as shown in FIG. 8. FIG. 8 shows a computer system
801 that includes a monitor 803 , screen 805, enclosure 807 (may also be referred to as a system unit, cabinet, or case), keyboard or other human input device 809, and mouse or).
[0092] FIG. 14 shows a block diagram of a system for creating, designing, producing apparel products with laser finishing.
[0093] There is a digital design tool 1416 merchants and design can use to click and drag finish effects (e.g., laser files) and tint casts over images of base washes (BFFs) in order to visualize possible combinations and build the line visually before the garment finish is actually finished by the laser. The visualizations can be by rendering on a computer system, such as using three-dimensional (3D) graphics.);
in the garment design tool, providing an option for the user to select a garment base and upon the user's selection, showing on the computer screen a first preview image of the selected garment template (Love, [0096] The design tool communicates the user's design to the server. The server handles selecting an appropriate fabric template or blank 1533 and sending an appropriate laser file to the laser fabric finishing system 1537 to control the laser 1541 to make the customized product 1546. The customized product can be shipped to a store 1554 or shipped directly to the user 1559.);

The combination of Love and Martin fails to explicitly teach, however, Rahim teaches in the garment design tool, providing an option for the user to select a first level of wear or a second level of wear (Rahim, [0007], the invention describes 
new laser methods that could provide the laser abrasion with the necessary highs and lows to simulate the worn look and at the same time eliminate: 1). hand sanding touch ups after the laser abrasion and/or 2). Multi-layer laser files and/or 3). PP spray. The authors further felt it would be a significant advancement if they could invent a process to automate the laser file creation process. 
[0116] Due to the lighter colors implemented in the majority of the file, the inventors believe that traditional laser parameters would produce unsatisfactory results. Processing files with the Light Version methodology require slower processing times (longer pixel times) to achieve enhanced results. But the slower processing of a single file provides significant time savings over the faster processing of multiple files.
[0117] When the user runs this file with normal parameters the result gets lighter, so the user will use higher pixel time (lower speed or increase energy density in terms of laser language) to get the same result as in the case of a multiple files, but also save some time.
[0120] At 705, the mid-tone is adjusted in levels. On the first file, go to levels menu as previously described and adjust mid-tone input level from default value 1.00 to 1.50 (1.5 is ideal but could be a range of 1.2-1.9));
Love, Martin and Rahim are analogous art, because they all teach method of using laser to create finishing pattern on garment and displaying the design on a computer screen. Rahim further teaches apply different level of laser abrasion. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of using laser finishing pattern for garment (taught in Love and Martin), to further provide GUI for user to select different level of abrasion (taught in Rahim), so as to provide more efficient laser pattern design for garments (Rahim, [0001-0005]).


The combination of Love, Martin and Rahim further teaches after the first level of wear is selected, showing on the computer screen a second preview image of the selected garment template with the first level of wear (Rahim, [0055] Sliding the handles for mid and lighter tones (0 and 255 default values) to the left as shown in FIG. 14 will lighten the image to make Light Version file.); and
after the second level of wear is selected, showing on the computer screen a third preview image of the selected garment template with the second level of wear (Rahim, [0133] FIG. 15 shows a dark File Color Range, including a Dark single file before process of Light Version process and its color ranges . The mean color in the histogram is 183.52. It is important to note that the histogram uses the white colors that surround the image in the calculation of the median color within the image. The actual mean value of the image that is being processed would typically be much lower in value, or darker in color.), 
wherein the third preview image comprises a first damage asset positioned on the garment template, the damage asset comprises a hole or emerging hole, and the first damage asset is created by creating a first damage shape and associating the first damage asset with the first damage shape (Love, [0118] With finishing II 2014 (e.g., laser finishing), each base template can be used to manufacture multiple final finishes 2017. For example, the laser uses a laser input file to burn a particular finishing pattern (e.g., wear pattern, whiskers, holes, or other) onto the garment.
Martin, page 58, claim 33, A method as in claim 1 wherein said pattern includes a pattern of frayed areas in which actual holes or exposed fibers will be formed by a laser scribing using said specified parameters.), 
based on the first damage shape, using a laser to create the first damage asset on a fabric (Love, [0110] The laser is controlled by an input file 1910 and control software 1913 to emit a laser beam onto fabric at a particular position or location at a specific power level for a specific amount of time.), 
after a postlaser wash of the fabric with first damage asset, capturing an image of the first damage asset on the fabric (Love, [0115] As shown in FIG. 19, before laser 1907, the fabric can be prepared 1916 for the laser, which may be referred to as a base preparation, and can include a prelaser wash. This wash is also referred to as a base wash ( e.g., washed using a base wash recipe). This step helps improves the results of the laser. After the laser, there can be a postlaser wash 1919. This wash can clean or remove any residue caused by the laser, such as removing any charring (which would appear as brown or slightly burning). There can be additional finish 1221, which may be including tinting, softening, or fixing, to complete finishing.), and 
using the image of the first damage asset in the third preview image (Rahim, [0148] With this novel method, the dpi of the file is around 40-42 and depending upon the laser machine, a pixel time of around 52-60 was used. This is a preferred embodiment and FIG. 8 is an example of this concept. The left side of the picture is how the garment looks when finished after washing and laser treatment.).

Regarding Claim 2. The combination of Love, Martin and Rahim further teaches The method of claim 1 wherein the second preview image of the selected garment template with the first level of wear does not comprises the first damage asset (Love, [0096] The design tool communicates the user's design to the server. The server handles selecting an appropriate fabric template or blank 1533 and sending an appropriate laser file to the laser fabric finishing system 1537 to control the laser 1541 to make the customized product 1546. The customized product can be shipped to a store 1554 or shipped directly to the user 1559.
Rahim, [0055] Sliding the handles for mid and lighter tones (0 and 255 default values) to the left as shown in FIG. 14 will lighten the image to make Light Version file.
As shown in Fig. 14, the garment includes a level of wear, but not damage.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 3. The combination of Love, Martin and Rahim further teaches The method of claim 1 wherein the third preview image of the selected garment template with the second level of wear comprises a greater number of damages assets than in the second preview image of the selected garment template with the first level of wear (Rahim, [0133] FIG. 15 shows a dark File Color Range, including a Dark single file before process of Light Version process and its color ranges . The mean color in the histogram is 183.52. It is important to note that the histogram uses the white colors that surround the image in the calculation of the median color within the image. The actual mean value of the image that is being processed would typically be much lower in value, or darker in color.
[0145] When working with beam diameter of 0.5 mm, one would expect the option of getting greater detail and similar line spacing with a DPI nearly double that of a laser processing with a beam diameter of approximately 1 mm. At similar processing speeds, the same 0.5 mm would take nearly twice as long to process a similarly sized image at the doubled DPI due to the near doubling of the rows to be processed. The general usage of DPI range of lasers are 25 to 100 DPI (depending upon the requirement) in the industry with lasers to etch on denim garments. Higher DPI is also
used to make damages (tom-out) effect on denim or hole effect depending upon requirement.
Therefore, different level of damage can be applied to the denim garment. ).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 4. The combination of Love, Martin and Rahim further teaches The method of claim 1 wherein the third preview image of the selected garment template with the second level of wear comprises at least one damage asset having a greater area than for any damage asset in the second preview image of the selected garment template with the first level of wear (Rahim, [0133] FIG. 15 shows a dark File Color Range, including a Dark single file before process of Light Version process and its color ranges . The mean color in the histogram is 183.52. It is important to note that the histogram uses the white colors that surround the image in the calculation of the median color within the image. The actual mean value of the image that is being processed would typically be much lower in value, or darker in color.
[0145] When working with beam diameter of 0.5 mm, one would expect the option of getting greater detail and similar line spacing with a DPI nearly double that of a laser processing with a beam diameter of approximately 1 mm. At similar processing speeds, the same 0.5 mm would take nearly twice as long to process a similarly sized image at the doubled DPI due to the near doubling of the rows to be processed. The general usage of DPI range of lasers are 25 to 100 DPI (depending upon the requirement) in the industry with lasers to etch on denim garments. Higher DPI is also
used to make damages (tom-out) effect on denim or hole effect depending upon requirement.
Therefore, different level of damage can be applied to the denim garment. ).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 6. The combination of Love, Martin and Rahim further teaches The method of claim 1 wherein the garment design comprises a design for at least one of a pair of pants, jeans, or shorts (Love, [0095] FIG. 15 shows a block diagram of a user or consumer tool to create customized apparel using laser finishing. A user (user 1) can access a design tool 1518. Tus design tools might be available and execute via a Web browser or a mobile application (e .g., smartphone or tablet app). The design tool interacts and communicates over a network with a server 1526. The design tool allows the user to create or customize a unique distressing or other pattern
on, for example, jeans. The user will be able to visualize the design on a computer screen before making an order for the customized product.).

Regarding Claim 7. The combination of Love, Martin and Rahim further teaches The method of claim 1 wherein in the third preview image, an opacity of an edge of the image of the first damage asset is reduced to blend the image of the first damage asset with the garment template (Rahim, [0107] At 520, the opacity is adjusted. In Photoshop, this is done by changing the blending mode of the second layer to "Darken". "Darken" or "blending mode" could be a different function name within different software programs but the invention is a function that performs similarly. Darken is the blending mode used for this example, but a similarly functional algorithm such as multiply, color burn, linear burn, screen, overlay, softlight, hardlight, vividlight, pinlight, or luminosity can be used.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 8. The combination of Love, Martin and Rahim further teaches The method of claim 1 wherein the damage asset comprises a rip (Rahim, [0145] When working with beam diameter of 0.5 mm, one would expect the option of getting greater detail and similar line spacing with a DPI nearly double that of a laser processing with a beam diameter of approximately 1 mm. At similar processing speeds, the same 0.5 mm would take nearly twice as long to process a similarly sized image at the doubled DPI due to the near doubling of the rows to be processed. The general usage of DPI range of lasers are 25 to 100 DPI (depending upon the requirement) in the industry with lasers to etch on denim garments. Higher DPI is also used to make damages (torn-out) effect on denim or hole effect depending upon requirement.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 9. The combination of Love, Martin and Rahim further teaches The method of claim 1 comprising: in the garment design tool, providing an option for the user to select a wear pattern from a menu of wear patterns and upon the user's selection, showing on the computer screen a fourth preview image of the selected garment template with the selected wear pattern, wherein each wear pattern is associated with a laser input file to be used by a laser to produce that wear pattern onto a garment (Martin, page 24, line 8-14, Table III shows a non-uniform pattern with somewhat symmetrical shape along the center, whereas 10 Table IV shows a non-uniform pattern with heavier applications of power in the lower left quadrant of the pattern. Hence, a greater variety of EDPUT patterns and thus worn looks can be created with these techniques.
Rahim, Claim 1. A method of creating a laser abrasion pattern on a computer, comprising: with increased highs and lows by drawing the pattern at increased color levels on a computer, comprising: obtaining a laser abrasion pattern as a computer file that represents a pattern of abrasion to be lazed on a textile, where larger numbers on a grayscale chart represent lighter colors, and smaller numbers on the grayscale chart represent darker colors to be processed by the laser; modifying the pattern, to create a darker and more heavily lazed sections of the pattern; and feathering an abrasion intensity from darker sections to lower intensity sections.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 10. The combination of Love, Martin and Rahim further teaches The method of claim 9 wherein the garment design tool is executing at a client, and the method comprises:
at a server, merging a laser input file associated with the selected wear pattern with an image of the selected garment template to generate a merged image; and
from the server, sending the merged image to the client device, wherein the garment design tool shows the merged image as the fourth preview image (Love, 
[0055] A system incorporating laser finishing can include a computer to control or monitor operation, or both. FIG. 7 shows an example of a computer that is component of a laser finishing system. The computer may be a separate unit that is connected to a system, or may be embedded in electronics of the system. In an embodiment, the invention includes software that executes on a computer workstation system or server, such as shown in FIG. 7.
[0056] FIG. 7 is a simplified block diagram of a distributed computer network 700 
incorporating an embodiment of the present invention. Computer network 700  includes 
a number of client systems 713, 716, and 719, and a server system 722 coupled to a communication network 724 via a plurality of communication links 728. Communication network 724 provides a mechanism for allowing the various components of distributed network 700 to communicate and exchange information with each other.
Rahim, [0121] At 710, the two files are combined. This step involves combining 
the two files. This is one method of combining multiple images to create a single image 
with multiple layers, but other methods do not deviate outside of the invention. First, open the second file select all, copy and with the first file selected, paste the second file. This adds the second image as a second layer to the first image.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 18. The combination of Love, Martin and Rahim further teaches The method of claim 1 comprising:
saving the garment design as customized by a user with the selected garment template and selected level of wear;
based on a laser input file associated with the selected level of wear, using a laser to create a finishing pattern on an outer surface of the a target garment corresponding to the selected garment template (Love, [0100] The kiosk has a display 1604 and input interface 1609 for the user to interact with the kiosk. The display can be a touchscreen, which incorporate the input interface. The user can also upload and save files via an external storage interface 1612, such as via a USB flash drive. Also, the kiosk can have a camera 1621 or scanner 1625, or both, to take as input images of existing patterns or designs.
Rahim, [0035] FIG. 22 is an example of an output file from FIG. 21. From this screen the user could easily save the output image to their local computer or network for further image processing or laser processing.
Martin, page 90, Claim 145, A method as in claim 144, further comprising applying said computer file to a laser to simulate the look of said whisker part on the material.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Regarding Claim 19. The combination of Love, Martin and Rahim further teaches The method of claim 9 comprising:
saving the garment design as customized by a user with the selected garment template and selected level of wear;
based on a laser input file associated with the selected wear pattern and the selected level of wear, using a laser to create a finishing pattern on an outer surface of the a target garment corresponding to the selected garment template  (Love, [0100] The kiosk has a display 1604 and input interface 1609 for the user to interact with the kiosk. The display can be a touchscreen, which incorporate the input interface. The user can also upload and save files via an external storage interface 1612, such as via a USB flash drive. Also, the kiosk can have a camera 1621 or scanner 1625, or both, to take as input images of existing patterns or designs.
Rahim, [0035] FIG. 22 is an example of an output file from FIG. 21. From this screen the user could easily save the output image to their local computer or network for further image processing or laser processing.
Martin, page 90, Claim 145, A method as in claim 144, further comprising applying said computer file to a laser to simulate the look of said whisker part on the material.).
The reasoning for combination of Love, Martin and Rahim is the same as described in Claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al (US20180165736) in view of Martin et al (WO0125824), Rahim (US20190177895) further in view of Terai (EP2042631).

Regarding Claim 5. The combination of Love, Martin and Rahim fails to explicitly teach, however, Terai teaches The method of claim 1 comprising: allowing the user to change a point from which the three-dimensional preview image of the garment design is viewed (Terai, abstract, the invention describes a fabric design method. For the design data of a tubularfabric 44, a three-dimensional simulation image 54, 64 is generated by inverting the front/rear fabric attributes, and then the viewpoint is changed by 180° to obtain a simulation image 102, 112 in which the face and back of the tubular fabric 44 are inverted. The image in which the face and back are inverted and an image in which the face and back are not inverted are displayed in parallel on a monitor 8 such that one of the images is changed when the design of the other image is changed. The tubular fabric 44 can be simulated by inverting its face and back, and consequently the design on the inside of a tube can be confirmed.).
Love, Martin, Rahim and Terai are analogous art, because they all teach method of fabric design tools. The combination of Love, Martin and Rahim further teaches method of using laser to create finishing pattern on garment and displaying the design on a computer screen. Terai further teaches displaying the fabric in 3D and allowing user to change viewpoints. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the client-server system method of using laser finishing pattern for garment (taught in Love, Martin and Rahim), to further provide 3D view for the garment (taught in Terai), so as to provide more realistic view for the design garment.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Love et al (US20180165736) in view of Martin et al (WO0125824), Rahim (US20190177895) further in view of Maunder (“Support End-to-End Encryption on the ”, 2017).

Regarding Claim 17. The combination of Love, Martin and Rahim fails to explicitly teach, however, Maunder teaches The method of claim 9 wherein the garment design tool is executing at a client, and the method comprises:
from a server, sending a laser input file associated with the selected wear pattern to the client over an end-to-end encrypted channel (Maunder, page 1, par 2, When your web browser connects directly to a website using HTTPS, your connection is end-to-end encrypted.); and
The combination of Love, Martin and Rahim teaches method of using laser to create finishing pattern on garment and displaying the design on a computer screen using browser at the client end to communicate with server. Maunder teaches using HTTPS as end-to-end encrypted channel between client browser and server. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the client-server system method of using laser finishing pattern for garment (taught in Love, Martin and Rahim), to use HTTPS as encrypted communication channel (taught in Maunder), so as to provide more secure and private communication between server and client (Maunder, page 1, par 5).

The combination of Love, Martin, Rahim and Maunder further teaches at the client, combining an image of the selected garment with the a laser input file associated with the selected wear pattern, and using the combined image as the fourth preview image (Love, [0062] Client systems 713, 716, and 719 enable users to access and query information stored by server system 722. In a specific embodiment, the client systems can run as a standalone application such as a desktop application or mobile smartphone or tablet application. In another embodiment, a "web browser" application executing on a client system enables users to select, access, retrieve, or query information stored by server system 722. 
Rahim, [0121] At 710, the two files are combined. This step involves combining 
the two files. This is one method of combining multiple images to create a single image 
with multiple layers, but other methods do not deviate outside of the invention. First, open the second file select all, copy and with the first file selected, paste the second file. This adds the second image as a second layer to the first image.).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “… wherein the merged image is generated by 
generating an adjusted base image from the image of the selected garment template without the selected wear pattern, 
generating a pattern mask based on the laser input file associated with the selected wear pattern, 
for a pixel at a pixel location of the merged image, obtaining a first contribution for the pixel location of the merged image by combining a first value for a pixel corresponding to the pixel location for the pattern mask and a pixel corresponding to the pixel location for the image of the selected garment template without the selected wear pattern, 
for the pixel at the pixel location of the merged image, obtaining a second contribution at the pixel location for the merged image by combining a second value for a pixel corresponding to the pixel location for the pattern mask and a pixel corresponding to the pixel location for the adjusted base image, combining the first contribution and second contribution to obtain a color value for a pixel at the pixel location for the second preview image, and
using the color value for the pixel at the pixel location in the merged image.”.
in the context of claim 11.
Therefore, Claim 11 is allowable over prior art.
Claims 12-16 depend from Claim 11 with respective additional limitations. Therefore, Claims 12-16 are allowable over prior art.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein based on the laser input file, the laser removes selected amounts of material from the surface of a material of the target garment at different pixel locations of the garment, and
for lighter pixel locations of the finishing pattern, a greater amount of the indigo ring dyed cotton warp yam is removed, while for darker pixel locations of the finishing pattern, a lesser amount of the indigo ring-dyed cotton warp yam is removed”.
in the context of claim 20.
Therefore, Claim 20 is allowable over prior art.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the three-dimensional preview image of the garment design is created by deconstructing a garment corresponding to a garment template;
capturing images of the deconstructed pattern pieces;
extacting shadow neutral digital pattern pieces;
creating a shadow neutral texture;
mapping the shadow neutral texture to a three-dimensional model of the garment as worn by a person;
applying simulated light and shadowing to the three-dimensionally mapped shadow neutral texture; and
using the three-dimensionally mapped shadow neutral texture as the three dimensional preview image.”.
in the context of claim 21.
Therefore, Claim 21 is allowable over prior art.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…saving the garment design as customized by a user with the selected garment template
and selected level of wear;
providing a first laser file with a wear pattern for a first size and first style;
automatically generating a plurality of laser files with the wear pattern for a plurality of sizes and styles, different from the first size and first style, wherein the automatically generating comprises 
scaling a first zone of the first laser file according to a first scaling factor;
scaling a second zone of the first laser file according to a second scaling factor, different from the first scaling factor; and
storing the first laser file with the scaled first zone and scaled second zone as a second laser file for a second size and first style;
based on a laser input file associated with the selected wear pattern and the selected level of wear and a size as selected by the user, using the second laser input file with a laser to create a finishing pattern on an outer surface of the a target garment corresponding to the selected garment template and of the size selected by the user.”.
in the context of claim 22.
Therefore, Claim 22 is allowable over prior art.
Claim 23 depends from Claim 22 with respective additional limitations. Therefore, Claim 23 is allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611